Citation Nr: 1542808	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-44 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for degenerative joint disease of the right knee, status pre and post total knee arthroplasty.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claim for entitlement to service connection for degenerative joint disease of the right knee, and assigned a 30 percent evaluation, effective December 21, 2007.  

The Veteran underwent a total knee replacement in November 2011.  In a November 2011 rating decision, the RO assigned a temporary evaluation of 100 percent effective November 7, 2011, based on surgical treatment necessitating convalescence of one month.  A 100 percent evaluation was continued for an additional year, and the Veteran's right knee evaluation was returned to 30 percent effective January 1, 2013.  As the Veteran was in receipt of a temporary total evaluation from November 7, 2011 through December 31, 2012, the maximum available for his service-connected right knee disability, the claim for an increased evaluation for this period has been fully satisfied.  Because this rating was not assigned for the entire appeal period, entitlement to an initial evaluation in excess of 30 percent for degenerative joint disease of the right knee for the periods prior to November 7, 2011 and from January 1, 2013 to present (status post total knee arthroplasty) remains on appeal.

A hearing was held on January 6, 2012, by means of video conferencing equipment with the appellant in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in November 2014.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To associate relevant private treatment records and updated VA treatment records with the claims file; to obtain an addendum VA medical opinion; and to send the Veteran notice and conduct initial development for a claim of entitlement to a TDIU. 

The Veteran contends that he is entitled to an initial increased evaluation for his service-connected degenerative joint disease of the right knee, status pre- and post- total knee arthroplasty.  

Pursuant to the Board's November 2014 remand directives, the Veteran was provided with a VA examination, in January 2015, to determine the current manifestations and severity of his right knee disability.  The examination report noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion and that the Veteran's knee did not demonstrate instability during any of the instability tests conducted at the time of the examination.   The examiner noted, however, that "the Veteran was observed to have brief moments of instability and pain reaction when rising from the seated position while he was in the clinic."  It is unclear whether this statement in the report indicates instability of the knee joint or unsteadiness of the Veteran.  Additionally, the examiner noted that the Veteran was observed to have a pain reaction during right knee stability testing.  On remand, an addendum opinion should be sought clarifying whether the Veteran was observed to have momentary instability of the right knee joint at the time of the January 2015 examination and to provide an opinion as to whether the demonstrated pain reaction on instability testing is likely indicative of some degree of joint instability.  

A review of the VA treatment records associated with the claims file subsequent to the November 2014 remand indicates that relevant records remain outstanding.  In particular, an October 2014 VA orthopedic surgery note indicated that the Veteran had post-operative stiffness and quadriceps atrophy three years status-post right total knee arthroplasty.  Another October 2014 VA record noted a request for approval of non-VA physical therapy.  A December 2014 VA record notes that the non-VA care rehabilitation records, including an initial evaluation, had been uploaded from HealthNet and had been scanned.  Such scanned document has not been associated with the Veteran's VA claims file.  VA's duty to assist requires it to make as many requests as necessary to secure relevant records in the custody of a federal agency.  38 C.F.R. § 3.159(c)(2).  Therefore, on remand, the appropriate VA Medical Center should be contacted and asked to associate these physical therapy records with the file.  Additionally, as the Board is remanding the case for further development, updated records of VA treatment should also be associated with the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively of record).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a December 2009 statement, the Veteran reported that he was self-employed, but that his inability to stand for extended periods of time due to his right knee pain limited his effective workday, i.e. the number of hours he could work in a day, in his woodshop to such an extent that he was unable to produce meaningful income.  He made similar reports at the April 2010 VA examination.  Additionally, in his May 2010 Notice of Disagreement, the Veteran stated that if his rating was not increased, he would be filing for an increased rating due to individual unemployability.  While this statement does not specifically make a claim for entitlement to a TDIU, when the evidence of record is considered as a whole, the Board finds that the issue has been raised.  The Board thus finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from December 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain a copy of any and all treatment records and reports concerning the Veteran's non-VA rehabilitative physical therapy for his right knee, beginning December 2014, from Vista Imaging or any other appropriate electronic records system.  Such documents are referenced in a December 2014 VA Non-VA Care Consult Result Note, which specified that an initial physical therapy evaluation was completed on December 3, 2014 and medical records were uploaded from HealthNet.  It is noted that a request was made, and approval granted for two months of non-VA physical therapy.  If VA does not have access to these records, appropriate authorization should be requested from the Veteran and these records should be acquired from the non-VA treatment provider and associated with the claims file.

3.  After completing the above, refer the Veteran's claims file to the physician who conducted the January 2015 VA examination, or if unavailable, to another appropriate VA medical professional, to provide an addendum medical opinion regarding the severity and manifestations of the Veteran's right knee degenerative joint disease, status post total knee arthroplasty.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

After reviewing the evidence of record, to include any evidence added to the file pursuant to this remand, the examiner should address the following:

a.  Clarify whether "instability" in the notation from the January 2015 examination report, that "the Veteran was observed to have brief moments of instability and pain reaction when rising from seated position," was referencing instability of the knee joint, unsteadiness of the Veteran, or both. 

b.  State the likelihood (less likely, at least as likely, more likely) that the pain reaction observed at the January 2015 examination during right knee stability testing indicates that the Veteran experienced at least some instability of the joint, despite normal stability testing.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure it is responsive to, and in compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, to include sending the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence, as it deems necessary.

6.  After completing the aforementioned, and conducting any further development deemed necessary, readjudicate the claims for entitlement to an increased initial evaluation for service-connected right knee degenerative joint disease, status pre- and post- total knee arthroplasty and entitlement to a TDIU in light of all the evidence of record.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






